Title: James Madison to Nicholas P. Trist, 18 January 1833
From: Madison, James
To: Trist, Nicholas P.


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                            Montpr.
                                
                                Jany 18. 33
                            
                        
                        Yours of the 11th. was duly recd. I am sorry that you could not visit us at the intended time, and still more
                            so for the obstacles to it. We shall look for you at the period you now have in view, with a hope that the trip on
                            horseback will be as favorable to your health as it promises to be. I have not yet looked into the columns of the Gazette
                            kindly enclosed to me, on the Bank transaction. I have indeed not gone much into the details of any of the prominent
                            subjects under discussion at Washington, trusting to the result as decided by the public opinion.
                        It gives me pleasure to learn that a reaction is taking place in S. Carolina. Common sense, common good, and
                            the universal protest, out of the State against nullification can not fail to break down the party which supports it. The
                            coming generation will look back with astonishment at the infatuation which could produce the present state of things.
                        You see as quickly as I do, what is going on at Richmond. Among the diversi[fi]ed projects of the mediators,
                            it is not certain wch. will prevail, and very possible that they may all sink together. It wd. seem that the doctrine of
                            Secession is losing ground; but it has as yet more adherents than its twin heresy nullification, tho’ it ought to be
                            buried in the same grave with it. Many seem to have lost sight of the great principle that compact is the basis and
                            essence of free Govt. and that no right to disregard it belongs to a party till released from it by causes of which the other
                            parties have an equal right to judge. In the event of an irreconcilable conflict, not of rights, but of opinions &
                            claims of right, force becomes the arbiter.
                        I thank you for the obliging information you give me as recd. from Mr. Vail. It has been my wish to sell the
                            undivided whole of the property referred to, on the presumption, that the House & lots, particularly the former, wd.
                            suffer from a separation, and my conversation with Mr. Cutts when last with us, left him under that impression With
                            affece. salutations
                        
                            
                                James Madison
                            
                        
                    